TROPICAL ISLES RENTER HOMEOWNERS, INC., a Florida not-for-profit corporation, Appellant,
v.
The Estate of MAURICE SHACKET and NEIL SPIZIZEN d/b/a TROPICAL ISLES MOBILE HOME PARK, a Florida corporation, and TROPICAL ISLES HOMEOWNERS' ASSOCIATION, INC., a dissolved Florida not-for-profit corporation, Appellees.
No. 4D10-283.
District Court of Appeal of Florida, Fourth District.
March 23, 2011.
Christopher S. Kuhn of Christopher S. Kuhn, P.A., Palm Harbor, for appellant.
J. Allen Bobo and Jody B. Gabel of Lutz, Bobo, Telfair, Eastman, Gabel & Lee, Sarasota, for appellees The Estate of Maurice Shacket and Neil Spizizen d/b/a Tropical Isles Mobile Home Park, a Florida corporation.
PER CURIAM.
Affirmed.
HAZOURI, MAY and CIKLIN, JJ., Concur.
Not final until disposition of timely filed motion for rehearing.